10/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0207


                                      DA 20-0207
                                   _________________

KIRK EAKIN and CATHY EAKIN,

             Plaintiffs and Appellants,

      v.                                                           ORDER

STATE OF MONTANA and LEO GALLAGHER,

            Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Lewis and Clark County District Court Judge, Department 4.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 21 2020